Certified Question of State Law, United States District Court, Northern District of Ohio, Western Division, No. 3:08CV3005. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 18.6. The court will answer the following question:
*1542“May a prisoner reimbursement policy adopted by a board of county commissioners pursuant to [R.C.] 341.19 require a convicted criminal offender to reimburse the county for the costs it incurred as a result of the offender’s confinement in a local detention facility prior to the commencement of sentence?”
Lanzinger, J., dissents.